EXHIBIT 99.1 5 April 2011 Ms Kerrie Papamihail Australian Securities Exchange By email: kerrie.papamihail@asx.com.au Fax:9221 2020 Trading Halt Request Allied Gold Limited (Allied) hereby requests a trading halt of its securities with effect immediately. In accordance with Listing Rule17.1 Allied advises: Ø The trading halt is requested pending release of an announcement regarding the finalisation of a proposed capital raising via a placement of shares. Ø Allied requests that the trading halt continue until the earlier of Allied making an announcement, or the opening of trading on 7April2011. Ø The event Allied expects will end the trading halt is an announcement by Allied to the ASX in relation to the finalisation of the proposed capital raising. Ø Allied is not aware of any reason why the trading halt should not be granted. If you have any queries in relation o this matter, please do not hesitate to contact me. Yours faithfully /s/ Peter Torre Peter Torre Company Secretary
